Title: Deed of Sale, 8 July 1792 (Abstract)
From: Taylor, James
To: 


Abstract. 8 July 1792, Orange County, Virginia. Indenture by which John Lee and his wife Elizabeth of Orange County sold to JM for £510 “current money” 800 acres of land in that county “Adjoining the land of Johnny Scott, John Daniel, Coleby Cowherd and Jonathan Cowherd.” Witnessed by Thomas Bell, Charles P. Howard, Ambrose Madison, and Alexander Shepherd. Recorded by James Taylor, Orange County clerk, at a court session on 24 Sept. 1792.
